Name: Commission Regulation (EC) No 752/1999 of 12 April 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices;  agricultural policy
 Date Published: nan

 EN Official Journal of the European Communities13. 4. 1999 L 98/1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 752/1999 of 12 April 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/ 94 of 21 December 1994 on detailed rules for the applica- tion of the import arrangements for fruit and veget- ables (1), as last amended by Regulation (EC) No 1498/ 98 (2), and in particular Article 4 (1) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat- eral trade negotiations, the criteria whereby the Commis- sion fixes the standard values for imports from third countries, in respect of the products and periods stipu- lated in the Annex thereto; Whereas, in compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 13 April 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 April 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 337, 24.12.1994, p. 66. (2) OJ L 198, 15.7.1998, p. 4. EN Official Journal of the European Communities 13. 4. 1999L 98/2 ANNEX to the Commission Regulation of 12 April 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 61,9 204 73,5 999 67,7 0707 00 05 052 118,3 068 107,2 999 112,8 0709 10 00 220 156,8 999 156,8 0709 90 70 052 76,6 204 103,8 999 90,2 0805 10 10, 0805 10 30, 0805 10 50 052 25,8 204 42,0 212 45,6 600 66,4 624 47,4 999 45,4 0805 30 10 052 31,3 999 31,3 0808 10 20, 0808 10 50, 0808 10 90 039 103,3 388 83,7 400 92,6 404 97,3 508 73,7 512 84,4 524 103,1 528 79,5 720 99,1 804 104,6 999 92,1 0808 20 50 388 65,4 400 65,2 512 56,4 528 71,1 720 79,6 999 67,5 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2317/97 (OJ L 321, 22.11.1997, p. 19). Code 999' stands for of other origin'.